Title: To Thomas Jefferson from Hugh Ferguson, 16 May 1801
From: Ferguson, Hugh
To: Jefferson, Thomas


               
                  Respected sir
                  Philada. May 16th 1801
               
               The undersigned, A Native Citizen of the State of Pennsylvania, begs leave to offer his service to the President in the execution of Such office as he may be pleased to confer on him.
               The undersigned thinks it not improper to mention for the information of the President, that in December 1776 he was Solicited by General Mifflin to take charge of Quarter-master generals Department for Chester County, while he was young and inexperienced, and that he executed the trust together with the office of Commissary, with usefulness to the United States, and a degree of reputation to himself, until Augt. 1777 when he Resigned his trust.—During his continuance in office, he did not purchase any article for the Use of the United States on their Credit, and not being able to procure a Supply of Money owing to the then low state of the Treasury, it then became necessary for him to expend his private purce and Credit, or the Public Service must Suffer derangement.—He did not hesitate what part to act, but expended freely for the Service with which he was charged, and on his Resignation he found himself in Advance to the U States upward of Four Thousand Dollars.—
               Haveing thus divested myself of my Stock in trade by my Service to the Public, I was cast on the Bounty of my Father for upwards of Six years in the prime of Youthfull ardour.—And after obtaining A Settlement of my Accounts, I received little more than half the Sum due me in A Certificate, which I was compeled to Sell for less than one third of the nominal amount, in order to procure A Small stock to begin Bussiness Again.—I doubt not sir on reviewing the foregoing statement, you will be of opinion with me, that I have born more than my proportion of the expence of our Glorious Revolution.—
               I have not Stated the foregoing with the view that it should have an impression on the President Unless my conduct through life Shall appear in A Satisfactory point of View, and my qualifications equal to the performance of the dutys of the Office which may be assigned to me.—
               My Profession through life has been of the Merchantile kind, I therefore trust that I would be able to execute with Reputation to myself, and Usefullness to the United States, the office of Surveyor of the Port, or Naval officer, or Purveyor of Supplys
               This sir will be handed to you by my much esteemed friend John Beckley Esqr. who will give Such information respecting me as I hope will be Satisfactory.—
               I am Most Respectfully sir your Most Obedt. Servt
               
                  
                     Hugh Ferguson
                  
               
            